Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-8 is the inclusion of the limitation of a liquid ejection device that includes a liquid supply unit which supplies the first liquid from a liquid storage container for storing the first liquid to the liquid ejection head, wherein the liquid supply unit includes: a pump mechanism is capable of, prior to the actual use of the liquid ejection head, supplying the first liquid to the upstream side and the downstream side of the common passage through the second supply passage and the liquid drain path, and discharging the second liquid from the liquid discharge hole.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eto (US 10,926,562) discloses a liquid ejecting head that includes a joint mechanism where a rotational drive force of a drive shaft is transmitted to a driven shaft. The joint mechanism includes a first engaging portion, a second engaging portion which is engageable with the first engaging portion, a coupling, a first distal end portion, and a second distal end portion.  Tamura et al (US 10,618,298) disclose a liquid supply unit that includes a first chamber, a second chamber, a wall portion, an opening/closing member, a flexible film member and a transmitting member.  Sato et al (US 2017/0087867) disclose a liquid ejecting apparatus that includes a liquid inflow unit, a liquid accommodation unit, a communication path through which the liquid inflow part and the liquid accommodation part communicate, a pressure-regulating mechanism having an on-off valve which opens and closes the communication path in response to displacement of the diaphragm portion, and a pressing mechanism which puts the on-off valve in an open state regardless of the pressure in the liquid inflow unit by pressing the diaphragm portion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853